Attorney's Docket Number: 066160-523554
Filing Date: 12/5/2018
Claimed Domestic Priority: NONE
Claimed Foreign Priority: 12/7/2017 (CN 2017216862040)
Applicant: Chen et al. 
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0346185) in view of Jung (US 2009/0146281).
With regard to claim 1, Wang teaches, in Fig 2, a semiconductor packaging structure having an antenna module, comprising: a substrate (150b) having a first surface and a second surface opposite to the first surface; a redistribution layer (spanned by 116, 150a; including 121 and 191) disposed on the first surface of the substrate; a plurality of metal bumps (195) disposed over the redistribution layer; a semiconductor chip (114) electrically connected with the redistribution layer, wherein a spacing is arranged between the semiconductor chip and an adjacent one of the plurality of metal bumps (there is space between the chip 114 and each of the instances of 195 shown in the figure); an underfill layer (38, see Fig 10); a polymer layer (24) disposed on the redistribution layer outside the underfill layer, wherein the polymer layer is disposed on the plurality of metal bumps, and around the underfill layer and the semiconductor chip, exposing only top parts of the plurality of metal bumps; and an antenna module (140) disposed on the second surface of the substrate.
Wang does not explicitly teach that the redistribution layer comprises a plurality of recess structures; that at least one of the plurality of metal bumps is in direct contact with one of the plurality of recess structures of the redistribution layer; that the semiconductor chip is disposed between two of the plurality of bumps; that the underfill layer fills the spacing between the adjacent one of the plurality of recess structures of the redistribution layer and the semiconductor chip; the polymer layer exposes a top part of the semiconductor chip.
Jung teaches, in Fig 2, that the redistribution layer (106) comprises a plurality of recess structures (102/104); that at least one of the plurality of metal bumps (120/122) is in direct contact with one of the plurality of recess structures of the redistribution layer; that the semiconductor chip (200) is disposed between two of the plurality of bumps; that the underfill (130) layer fills the spacing between the adjacent one of the plurality of recess structures of the redistribution layer and the semiconductor chip; and that the polymer layer (112) exposes a top part of the semiconductor chip, “so that the system-in-package meets the miniaturization of consuming electronic devices” ([0062]), “the fabrication process is simplified and the fabrication cost is reduced,” ([0064]), and “heat emission is easy and a combination with a heat spreader is very easy,” ([0065]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the package of Wang with the redistribution layer and polymer layer geometry of Jung to facilitate miniaturization, simplified fabrication, and heat emission, thereby improving the reliability of products.
With regard to claim 2, Wang teaches, in Fig 2, that the polymer layer comprises one of polyimide layer, silica gel layer and epoxy resin layer ([0038]).
With regard to claim 3, Wang teaches, in Fig 2, that the substrate comprises a quartz glass substrate or a sapphire substrate ([0062]).
With regard to claim 4, Wang teaches, in Fig 2, that the redistribution layer comprises: a dielectric layer (116, 150a) bonded to the first surface of the substrate; at least one metal wire layer (160a) patterned into the dielectric layer; and an under-bump metal layer (191, 121) disposed on the dielectric layer, extending to the inside of the dielectric layer and electrically connected with the metal wire layer, wherein the plurality of metal bumps is provided on the under-bump metal layer.
With regard to claim 5, Wang teaches, in Fig 2, that the plurality of metal bumps each comprises: a copper pole (26, [0039]), a nickel layer located on an upper surface of the copper pole (32, [0041])) and a solder bump (195) located on the nickel layer.
With regard to claim 6, Wang teaches, in Fig 2, that the antenna module comprises a plurality of antenna units and each of the plurality of antenna units has the same outer contour (see Fig 1).
With regard to claim 7, Wang teaches, in Fig 2, that the antenna units are arranged in an array, or arranged in a ring shape on the second surface of the substrate (see Fig 1).
With regard to claim 11, Wang teaches, in Fig 27, that the antenna module comprises at least two layers of antenna module units (140 and 125a), and each layer of the antenna module units at least comprises one antenna unit (see Fig 27).
With regard to claim 12, Jung teaches, in Fig 2, that the underfill layer extends beyond the semiconductor chip laterally to periphery of an adjacent one of the plurality of metal bumps on two sides of the semiconductor chip (surrounds the metal bumps).
With regard to claim 13, Jung teaches, in Fig 2, that a material of the underfill layer includes a filling adhesive to strengthen a bonding of the semiconductor chip ([0036]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0346185) in view of Jung (US 2009/0146281) and Wang et al. (US 2016/0104940, hereinafter Wang II).
With regard to claim 8, Wang/Jung teach most of the limitations of this claim as set forth above with regard to claim 6.
Wang/Jung do not explicitly teach that the antenna units are arranged irregularly spaced on the second surface of the substrate.
Wang II teaches that the antenna units are arranged irregularly spaced ([0024]) on the second surface of the substrate since, “If the array pitch Pa is too small, one InFO antenna 200a may adversely impact operations of an adjacent InFO antenna, in some embodiments. If the array pitch Pa is too large, a size of InFO antenna array 200 is increased without significant increase in performance, in some embodiments,” ([0024]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the package of Wang/Jung with the unit spacing of Wang II to optimize the antenna array performance.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0346185) in view of Jung (US 2009/0146281) and Aboush (US 2014/0097990).
With regard to claim 9, Wang/Jung teach most of the limitations of this claim as set forth above with regard to claim 6.
Wang/Jung do not explicitly teach that the antenna units are arranged in a hexagonal honeycomb on the second surface of the substrate, and a gap exists between adjacent antenna units.
Aboush teaches, in Fig 9, that the antenna units (900) are arranged in a hexagonal honeycomb on the second surface of the substrate, and a gap exists between adjacent antenna units so that, “a very sharp and high gain beam may be formed,” ([0049]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the package of Wang/Jung with the unit arrangement of Aboush so that a very sharp and high gain beam may be formed.
With regard to claim 10, Aboush teaches, in Fig 9, that foot print of the antenna units each is a hexagon on the surface of the substrate.
Response to Arguments
Applicant's arguments filed 6/8/2021 have been fully considered but they are not persuasive. 
The Applicant argues:
Jung does not disclose the underfill layer around the chip and his protective layer 130 fills all the way to the chip, so his 130 is not the same as Applicant’s underfill layer 51.

The Examiner responds:
Jung’s underfill layer 130 is not identically disposed to the disclosed underfill layer.  However, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
All other arguments have been fully addressed in prior Office Actions or in the rejections set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAJ R GUPTA/Primary Examiner, Art Unit 2829